DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwata (US 2012/0049137).
28 (GaN) having a hexagonal crystal structure ([0057]), which reads on a wurtzite crystal structure, wherein a content of boron is 0.5 ppm by mass or more and 251 ppm by mass or less (See Fig 6; [0028], [0092], [0095], [0103], [0109], [0111]) which teaches boron concentrations of 3x1017 atoms/cm3 to 3x1018 atoms/cm3 with a mean of 1x1018 atoms/cm3 and explicit examples of boron within the claimed range depict in Figure 6 with an explicit embodiment with a boron concentration of 3x1018 atoms/cm3).
Referring to claims 1-2, Iwata teaches concentrations in atoms/cm3 not ppm by mass. 1 ppm of boron having an atomic weight of 10.81 g/mol in GaN having a density 6.15 g/cm3 and a molecular weight of 83.73 g/mol can be determined by dividing the density by the product of the atomic weight of the element and the atomic mass unit (reciprocal of Avagadro’s number. 1 ppm Boron is 6.15/(10.81x16605E-24)*1E-6=3.43E17 atoms/cm3. Thus 251 ppm =8.6E19 atoms/cm3 and 52 ppm =1.78E19 atoms/cm3. In the alternative, Iwata teaches an overlapping range of boron concentration; and overlapping ranges are prima facie obvious (MPEP 2144.05) and boron concentration is a result effective variable which effects electrical and optical characteristics of nitride crystal; therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the boron concentration to obtain the claimed range by conducting routine experimentation to obtain desired properties.
Referring to claim 3, Iwata teaches GaN.
Referring to claim 8, Iwata teaches 0.4 mm thick substrates ([0090]).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata as applied to claims 1-3 and 8 above.
Iwata teaches all of the limitations of claim 4-5, as discussed above, except Iwata does not teach an explicit embodiment of aluminum nitride. Iwata teaches gallium may be substituted for another Group III, such as aluminum or indium ([0052]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify Iwata by selecting aluminum to form aluminum nitride single crystals doped with boron because Iwata clearly teaches aluminum can be substituted for gallium and the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and substituting equivalents known for the same purpose is prima facie obvious (MPEP 2144.06).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata as applied to claims 1-5 and 8 above, and further in view of Kanechika et al (US 2010/0093514).
Iwata teaches all of the limitations of claim 6, as discussed above, except the single crystal comprising at least one element selected from the group consisting of iron, nickel, titanium, silicon, vanadium, copper, cobalt, manganese and chromium.
In a method of producing aluminum nitride, Kanechika et al teaches an AlN body does not substantially contain metal elements other than aluminum, and the concentration of various impurity metals, such as Ca, Fe, Y, Si, Ti, Ni Cr, Na and the like  are preferably 50 ppm  or less in total ([0044]-[0053]).
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito et al (US 2009/0294775) teaches GaN and its alloys are the most stable in the hexagonal wurtzite crystal structure ([0018]).
Utsumi et al (US 5,766,783) teaches Aluminum nitride has a crystal structure of the wurtzite type belonging to the hexagonal symmetry (col 1, ln 10-30).
	Solecon (“Re:Doping concentration) teaches the calculation of boron ppm to atom/cm3 (see page 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714